November 1, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00302-CR
    Trial Court Cause No. D-1-DC-13-900252
    George DeLaCruz v. State of Texas


Dear Mr. Kyle,

This is my third request for extension in the above-entitled cause, and I would respectfully
request an additional 30-day extension. Due to a very heavy trial court schedule, I have been
unable to make much progress in the completion of this record. I have now taken a 30-day
leave in order to enable me to focus solely on my outstanding appellate records. I currently
have the above-entitled cause on appeal along with the following records COA No.
03-15-000424-CR, COA No. 03-15-00154-CR, COA No. 03-15-00066, COA No. 03-15-00306 all
which are due on the exact same date. I also have COA No. 03-15-00177-CR, which was
transferred to the First Court of Appeals in Houston, which I have completed and will be filing
on Monday. Due to the circumstances, I would respectfully request until November 30, 2015.

Thank you for your time, patience, and attention to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315